 GERACE CONSTRUCTION, INC.645Gerace Construction,Inc. and Helger ConstructionCompany, Inc.andUnited Brotherhood of Carpen-ters and Joiners of America,AFL-CIO,Local No.1654,and Bricklayers,Masons and PlasterersInternational Union of America,AFL-CIO, LocalNo. 7, Saginaw,Michigan, and Local Union No.1098,Laborers InternationalUnion of NorthAmerica,AFL-CIO,andLocal 324,324-A,324-B,and 324-C, International Union of Operat-ingEngineers,AFL-CIO. Cases 7-CA-8222,7-CA-8223, 7-CA-8224, and 7-CA-8225October 8, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn March 26, 1971, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner further found that the Respon-dents had not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat the complaint be dismissed with respect to thoseallegations. Thereafter, the Respondents filed excep-tions to the Trial Examiner's Decision and a support-ing brief, and the General Counsel filed cross-excep-tions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner, only to the extentconsistent herewith.The Trial Examiner found, and we agree, that theRespondents have common stockholders and com-iN L R B v. Condenser Corporation,128 F 2d 67, 71 See also JHowardJenks,d/b/a Glendora Plumbing,165NLRB 101,L & S ConstructionCompany, Inc,155 NLRB 524,AAA Electric, Inc and Simms Electric Co,190 NLRB No 232Joe Robertson &Son, Inc. 174 NLRB No160,Bel-Air Door, et al,150 NLRB 481LosAngeles Newspaper Guild, Local 69, et al (Hearst Corp),185NLRB No 25, enfd 443 F 2d 1173 (C A9),Poole'sWarehousing, Inc,158mon directors who have the legal right to control anddirect the affairs of Helger Construction Company,Inc.However, we disagree with his finding that theRespondents function as a single enterprise andtherefore constitute a single employer under the Act.A critical factor in determining whether separatelegal entities operate as a single employing enterpriseis the degree of common control of labor relationspolicies.'Thus, the Board has found commonownership not determinative where requisite commoncontrol was not shown,2 and the Board has held withcourt approval that such common control must beactual or active, as distinguished from potentialcontrol.3The record shows that Helger Construction is aseparate legal entity with separate bank and payrollaccounts.While Gerace Construction and Helgershare a common bookkeeper, she keeps separatecorporate records, and the two companies fileseparate tax returns. Francis Gerace initially con-trolled a majority of Helger's stock, and he andWardin, who is an official of Gerace Construction,constituted two of Helger's three directors. However,in late November 1970, Francis Gerace resigned as adirector of Helger and transferred his shares of stocktoLawrence E. Sweebe, who has been Helger'sprincipalmanagerial official since its inception.Sweebe has no such authority with respect to GeraceConstruction. While Sweebe initially consulted Fran-cisGerace and Wardin on policy matters, the recordshows that he has progressively assumed moreindependent responsibility. Sweebe testified that as ofthe date of the hearing, January 13, 1971, he consultedwith other officials on only I of every 10job bids, andthat he is in complete charge of day-to-day opera-tions.The record also shows that the two companiessubmit separate job bids and normally do not bid onthe same jobs, and that Helger operates on its owncapital without guarantee of performance by GeraceConstruction or Francis Gerace.4 There is no showingthat Gerace Construction has lost business to Helgeror that any Gerace employee has lost work heotherwise would have had. Helger's contracts amountto less than $50,000 while Gerace's are seldom lessthan $250,000. Unlike Gerace, Helger operates anopen shop without regard to craft lines and paysemployees less than Gerace's contract rates.5 The twocompanies have separate health and welfare andNLRB 1281,Miami NewspaperPrintingPressmen'sLocalNo 46 vNLRB,322F2d405(CADC).4CfB & B Industries, Inc,162 NLRB832, in which the Board foundthat the collective-bargaining agreements between the unions and one oftwo companiesdid not coveremployees of both, eventhough theindividual owner of one companysigned,as financial guarantor, the bidssubmitted by the other5Helger belongsto the AssociatedBuilding Contractors of Michigan;193 NLRB No. 91 646DECISIONSOF NATIONALLABOR RELATIONS BOARDworkmen's compensation insurance contracts. Ge-race has an average employee complement of 95;Helger has only 16. While some Helger employeespreviously worked for Gerace on occasion, there is nointerchange of employees. It is undisputed that Helgeruses Francis Gerace's trailer for its temporary officeand some tools and equipment of Gerace Construc-tion.However, Helger pays rent for them. Moreover,the renting of tools and equipment appears to becommon practice in the construction industry.We find the above facts show that Francis Geracewas the prime mover in organizing Helger Construc-tion and that he and Wardin had potential controlover its operations, but such control was graduallyrelinquished to Sweebe who in fact had actual controlover Helger's operations and employees. In thesecircumstances and upon the entire record, as outlinedabove, we find that Gerace Construction and HelgerConstruction constitute separate employers under theAct and that the employees of each constituteseparate bargaining units. Accordingly, we find thatthe Respondents had no obligation to recognize theCharging Parties as bargaining representatives ofHelger's employees or extend the terms of the existingagreements to such employees.6 We shall thereforeorder that the complaint be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.Geracebelongs to theMichiganChapter of AssociatedGeneralContractors of America, IncfiWhileHelgerwas organized by Francis Gerace, president of GeraceConstruction, Inc. to operate in the area of small construction jobs, theTrial Examiner found, and we agree, there is no adequate proof that theorganizing of Helger was motivated by a desire to discourage union activityor to destroy the Unions' majority status in relation to the existingbargaining units ofGeraceConstruction's employeesThe Unions'majorities in such units were not challengedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,TrialExaminer.Upon chargesfiled on September 24, 1970, and amended charges filed onNovember 19, 1970, a consolidated complaint, in theabove-numberedcases,dated November 24, 1970, wasissued alleging that the Respondents Gerace Construction,Inc.,herein calledGerace Construction, andHelgerConstruction Company, Inc., herein called Helger, haveengaged in and are engaging in conduct constituting unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended.In substance, the consolidated complaint alleges: (1) thatabout May 27, 1970, Gerace Construction formed Helger todo construction work similar to the work being performedby Gerace Construction in order to divert work to Helgerand thereby to evade its obligations under the terms of thecollective-bargaining agreements betweenGeraceCon-struction and the Charging Parties; (2) that since itsorganizationHelgerhasbeen paying its employeessubstantially less thanGerace Construction; (3) thatGeraceConstructionandHelger constitute a singleemployer for the purposes of the application of the Act; (4)that the employees of Helger constitute accretions to thecollective-bargaining units of Gerace Construction's em-ployees; (5) that Respondents unlawfully have refused torecognize the Charging Parties as the representatives ofHelger's employees pursuant to the terms of the applicablecollective-bargaining agreements between the ChargingPartiesand Gerace Construction and unlawfully havefailed to apply the terms of said agreements to Helger'semployees; (6) that Respondents, although requested,unlawfully have refused to furnish the Charging Partieswith information which is relevant and necessary to thedischarge by the Charging Parties of their functions ascollective-bargaining representatives; and (7) that Respon-dents' purpose has been to undermine the bargaining,contractual, and representative status of the ChargingParties and to discourage union activities on the part oftheir employees. Respondents duly filed answers whichgenerally deny that they have committed the alleged unfairlabor practices. A hearing in these proceedings was held inMidland, Michigan, on January 13, 1971. Subsequent to thehearing, the Respondent and Charging Party filed briefswith me which have been carefully considered.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENTSGerace Construction and Helger are Michigan corpora-tions engaged in construction work as general contractors.During the fiscal year which ended February 28, 1970,which period is representative of its operations, GeraceConstruction derived gross income in excess of $500,000and purchased and caused to be transported and deliveredto its principal place of business and to its variousconstruction sites in the State of Michigan goods andmaterials valued in excess of $200,000 of which an amountin the excess of $50,000 was transported from sourcesoutside the State of Michigan through channels ofinterstate commerce. Since about May 27, 1970, whichperiod is representative of its operations, Helger hasobtained construction contracts from which it will receiverevenue in excess of $100,000. During this same period, inthe course and conduct of its business operations, Helgerhas performed construction work in excess of $50,000 forcompanies who are engaged in interstate commerce andwho annually purchase products and goods valued inexcess of $50,000 directly from suppliers located outside theState of Michigan. Respondents admit, and I find, thatGerace Construction and Helger are each engaged incommerce within the meaning of Section 2(6) and (7) of theAct. GERACE CONSTRUCTION, INC.647II.THE LABORORGANIZATIONS INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No.1654,hereincalledCarpenters;Bricklayers,Masons and Plasterers Interna-tional Union of America,AFL-CIO, Local No. 7,Saginaw,Michigan,herein called Bricklayers;Local Union No.1098, Laborers International Union of North America,AFL-CIO,herein called Laborers;and Local324, 324-A,324-B and 324-C, InternationalUnion of OperatingEngineers,AFL-CIO,herein called Operating Engineers,are labor organizations within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESRespondent Gerace Construction has been operating as ageneral contractor in the Midland, Michigan, area for morethan 12 years. Its annual revenues in recent years hasapproximated $5 million and the value of its individualconstruction projects has ranged from upwards of $100,000to above $1million.From the inception of its businessGerace Construction has recognized and has had contrac-tualrelationswith the Charging Parties.'Describedcolloquially,Gerace Construction is a union contractor.The collective-bargaining agreements provide that GeraceConstruction recognizes the respective Unions as therepresentative of all its employees within the classificationscovered by each contract2 and the terms of each contractapply to all such employees of Gerace Construction.Francis E. Gerace, president of Gerace Construction,testified that since early 1969 Gerace Construction has notbeen able to get any jobs under $100,000. Among thereasonshe ascribed for this situation was that unionjurisdictional problems had unduly increased labor costs.For some period of time he had been giving considerationto forming another company which would be better able tocompete for the smaller jobs. His plan was to organize anonunion firm which could recapture the type of work thatGerace Construction had lost.3 The impetus for effectingthis amorphous design occurred in May 1970.The expiration dates of the then subsisting collective-bargaining agreements with the Charging Parties wereApril 30, 1970. Renewal negotiations began on March 24and about April 1 the expiration dates of the contracts wereextended until May 31, 1970. In mid-May Donald Wardin,who was then vice president in charge of field operations ofGerace Construction, learned about a remodeling job thatDow Chemical Company wished to undertake. He wasunable to bid for the job on behalf of Gerace Constructionbecause a condition imposed by Dow Chemical was thatthe contractormust guarantee completion without anywork interruption. Gerace Construction was then unable togive such undertaking because of the possibility that theremight be a strike commencing on June 1, 1970.4 Theopportunity to get the Dow Chemical remodeling jobprecipitated the decision on the part of Francis E. Geracetoformanothercompany-whichwouldoperatenonunion-and which would be in a position to give theguarantee that Dow Chemical was insisting upon before itwould award the job. Accordingly, Helger was organizedand in fact obtained the particularjob.The principal issues in this case arise out of theorganizationofHelger:whetherHelger and GeraceConstruction together constitute a single employer and, ifso,whetherGerace Construction's collective-bargainingagreements cover Helger's employees as accretions to theunits described in the respective contracts.As of November 24, 1970, the management of GeraceConstruction was as follows:Number ofShares ofNameStock OwnedDirectorOffice HeldFrancis E. Gerace5,300YesPres. & trea.Helen Gerace, wife4,000YesSecretaryHarlan 0. Peterson3,400YesVice pres. of engi-neering & estimatingGerace Construction is a member of the Michigan chapter,AssociatedGeneral Contractors of America, Inc , and the applicable contracts arebetween theAssociation and the individual unions or the bodies withwhich such unions are affiliated2The work classifications are defined differently in the variouscontractsThus, the Carpenters contract covers "all employees performingwork coming under [its] jurisdiction", the Operating Engineers contractcovers "all work performed at the site of construction, building, repair,alteration or demolition and all railroad construction work within thepropertylimits", theLaborers contract covers "all building and heavyconstructionwork, excluding highway work, performed within thegeographical jurisdiction of the union"; and the Bricklayers contract covers"allEmployees performing work coming under the jurisdiction of the[union ] "sGerace explained that Helger was formed "with the idea ..that aman would be able to do any work for which he was qualified," and wouldnot be limited to work within his craft classification "and this in itself wasquite a savings in cost and we thought this would put us back competitivewith other smaller contractors in our area."4As it happened both the Laborers and the Carpenters called strikes onJuneIwhich lasted for I and 2 weeks, respectively 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDNumber ofShares ofNameStock Owned DirectorOffice HeldDonald Wardin500YesGeneral superintendent(before May 26, V.P.of field development)J. FisherNoneYesNoneH. ArburyNoneYesNoneThe Articles of Incorporation of Helger was signed by theincorporators onMay 26, 1970, and was filed with theMichigan Department of Treasury, Corporation Division,on June 15, 1970. However, the bid for the Dow Chemicalremodeling job was submitted on behalf of Helger beforethat company was formally incorporated and work on thejob was started on May 26, 1970, the same day that theincorporators signed the Articles of Incorporation.The incorporators of Helger, who were its first Board ofDirectors, and the number of shares subscnbed to by eachof the incorporators were as follows:Francis E. Gerace-2,080 sharesDonald 0. Wardin-960 sharesLawrence E. Sweebe5-960 sharesAs of November24, 1970,the management of Helger was as follows:6/Number ofNameSharesOwnedDirectorOffice HeldLawrence E. Sweebe480YesPresident &treasurerDonald 0. Wardin480YesVice president& secretaryFrancis E. Gerace1,040YesNoneWhen Helger commenced business operations in May1970 its affairs were managed by Gerace Constructionpersonnel. Lawrence E. Sweebe, who from the inception ofHelger has been its principal managerial official, was thenemployed full time by Gerace Construction. For approxi-mately the first 5 months of Helger's business existenceSweebe was paid by Gerace Construction. During thispenod, for the most part, Sweebe conducted the business ofHelger from his home. However, from time to time Sweebewas contacted dunng his normal working hours for GeraceConstructionaboutmatters concerningHelger.Thebookkeeping for Helgersince itsorganization has beenperformed by Helen Gerace in her home for which shereceives no compensation.In September 1970, Helger's Board of Directors formallyelected Sweebe to the office of President and Treasurer ofthe Company.? As of that date Sweebe was transferredfrom the payroll of Gerace Construction to the payroll of5 Sweebe wasthen employed by Gerace Construction as a projectmanager6 In lateNovember1970 Francis E Gerace transferred to Sweebe hisshares of stock in Helger and resigned as director of Helger However.Respondents specifically stated at the hearingthat theywillmake noHelger. Also, in September 1970, a trailer owned by GeraceConstruction was moved to an unimproved plot of land inMidland, Michigan, which is owned by Francis E. Gerace,and since that date has been used byHelger as itstemporary office. A building is now being constructed forFrancis Gerace by Helger on this land which will be used asHelger's permanent office. Helger has been paying rent toGerace Construction for the use of its trailer but has beenpaying no rent to Francis E. Gerace for the use of his land.The location of Helger's present offices is about one-halfmile from the offices of Gerace Construction.Helger rentspower tools and equipment from Gerace Construction andalso from an unrelatedbusiness organization.However,more than one-half of such equipment and tools are rentedby Helger from Gerace Construction.Helger keeps separate bank accounts, payroll accounts,and corporate records. It files tax returns in its own name.Ithas never borrowed any money and its performancecontention that such transfer ofstock by Francis EGerace affects anyrights or liabilities thatmight be determined as of a time prior to thedisposition of said shares of stock7According to Sweebehe assumed the office of president and chiefexecutive officer of Helgerin July 1970. GERACE CONSTRUCTION, INC.bonds are not endorsed by Gerace Construction or FrancisGerace.Both Helger and Gerace Construction are engaged in thesame general business.The principal difference betweentheir operations is thesizeof their undertakings. Except forone project obtained from the Ford Press which amountedto a little morethan $125,000 all otherjobs done by Helgerhave involved contractscallingfor gross payments of lessthan $50,000. Gerace Construction, on the other hand,seldom performs work involving a contract of less than$250,000 and most of its jobs are for substantially largeramounts. Helger'speak employment work force has been16, while Gerace Construction's average work force is 95.The principals of Gerace Construction have givensubstantial assistanceto Helger in obtaining contracts forwork. Thus, Helger's first job for Dow Chemical wasobtained largely through the intercession ofDonaldWardin. Francis Gerace testified that the opportunity to getthisjob was the precipitating reason for the organization ofHelger.The largest job obtained by Helger was for FordPress.Francis Gerace introduced Sweebe to the principalsof Ford Pressand assistedSweebe in the preparation of thebid for that job. Normally the two Companies do not bidfor the same jobs. There have been only one or twoexceptions and in one such instance where both Companiessubmitted bids (although on different bases) for a job forthe Township of Milwaukee, the amount of Helger's bidwas determinedjointly by Sweebe and Francis Gerace. Thelatterhasreserved to himself the authority to restrictHelger's opportunity to compete with Gerace Construction.According to Francis Gerace, "The only control that I as anindividual had (with respect to the jobs bid by Helger) wasthe determinationIdid not desire the two companies wouldcompete with one another." The reason for this limitationwas to allay disquiet on the part of management employeesof Gerace Constructionarisingfrom the prospect of GeraceConstruction losing work to Helger.According to Sweebe, initially, he prepared the bids forjobs presented on behalf of Helger with the assistance ofboth Francis E. Gerace and Donald Wardin. However, astime went by, he has assumed more independent responsi-bility and as of the date of the hearing he consults withWardin or Gerace on only I out of every 10 bids. Sweebefurther testified that he is in charge of the day-to-dayoperations of Helger but that with respect to such mattershe consultsfrequently with Donald Wardin.The first individual employed by Helger, other than theincorporators, wasWalterSasse,who was hired as a jobsuperintendentbyWardin and Sweebe acting together.Sasse previously worked for Gerace Construction as a jobsuperintendent, although at the time he was hired by Helgerhe was not actually employed. Sasse in turn hired his sonwho was then working for Gerace Construction. A secondjob superintendent hired by Helger is a Mr. Krotzer whopreviously had been employed by Gerace Construction as ajourneyman bricklayer and also as a supervisor ofbrickwork and building work. In addition, other employeesof Helger on occasion have worked for Gerace Construc-tion.649Helger does not recognize the Charging Parties as therepresentatives of any of its employees, does not observethe terms of the collective-bargainingagreements betweenGerace Construction and the ChargingParties,and pays itsemployees lower wage rates than are called for by the termsof saidagreements.The job classifications for theemployees of Helger and the wage rates being paid themwere established after consultation among Francis Gerace,Wardin, and Sweebe.In August 1970 each of the Charging Parties wrote toGeraceConstruction,careofFrancisE.Gerace,asubstantially identicalletter, in pertinent part,reading asfollows-In order to better police our collective bargainingagreement with you, we request you provide us with thenames, addresses, social security numbers, dates hired,and rates being paid of all [Carpenters, Laborers,etc. asthe case may have been ] working for you either underthe companynameof Gerace Construction CompanyorHelgerConstructionCompany for the weekbeginning August 3rd, 1970.An identical replywas sent toeach of the Charging Parties,as follows:You may obtain the information you requestedcovering employees of Gerace Construction Companyvia the Health and Welfare Reports which are sent toyour office each month.Representatives of the Charging Parties on two differentoccasions visited theofficesofGerace Construction todiscuss Helger's operations with Francis Gerace and eachtime the latter advised them, in effect, thatHelger wasunrelated to Gerace Construction. Thus, Francis Geracetold Lee Bargeron, business representative of the Laborers,that there was no chance that Gerace Construction wouldtakeoverHelger.Similarly,ArthurClark,businessrepresentative forTri-CityBuilding and ConstructionTrades Council, and Chester Cabray, Bricklayersbusinessrepresentative, were told by Francis Gerace that they wouldhave to talk to someone else about the Ford Press job whichwas being done by Helger and suggested that they speakwith Sweebe.CONCLUSIONSSection 2(2) of the Act defines the term "employer" toinclude "any person acting as an agent of an employer,directly or indirectly." Thus, where necessary to safeguardstatutory rights and to effectuate the purposes of the Act,theBoard may disregard technical considerations and"may view separate legal entities as a single employingenterprise." 8A variety of factors normally are considered by the Boardin determining whether it should penetrate the separateguises under which two or more enterprises are conductingtheirbusinesses and find that they constitute a singleemployer. Among the more frequent of these are: commonownership, common management, financial dependence,integration of operations, and interchange of employees.'N L R B. v. G,braltor Industries, Inc,307 F 2d 428, 431 (C A. 4), certdenied372 U.S 911 650DECISIONS OF NATIONALLABOR RELATIONS BOARDMost significant is the degree of common control of laborrelations .9 In this case there is a predominating presence offactors pointing to entrepreneurial unity.The Gerace family effectively owns 70 percent of theoutstanding shares ofstock of Gerace Construction and 52percent of Helger. Half the balance, or 24 percent of theoutstanding shares of Helger, is owned by Wardin who is ashareholder, director, and full-time employee of GeraceConstruction. Francis Gerace and Wardin, who togetherown 76 percent of the shares of Helger, constitute two-thirds of the Board of Directors of the Company andtherefore between them have the legal right to control anddirect the affairs of Helger. According to Sweebe, Helgerhas been using as operating capital only the funds obtainedfrom the sale of its shares of stock and has not obtained anyloans or other direct financial assistance. However, 76percent of such capital was contributed by Francis Geraceand Wardin. In addition, Helger has been using FrancisGerace's land free of rent. More than half of Helger's powertools and building equipment as well as its office trailer isrented from Gerace Construction. The foregoing demon-strates not only the common ownership and directorship ofthe two Companies but also Helger's financial reliance, ifnotdependance,upon Francis Gerace and GeraceConstruction.Of critical significance is the fact that the employmentand labor relations policies of Helger have been determinedjointlyby the Company's directors with a two-thirdsmajority being lodged in Francis Gerace and Wardin whobetween them also establish the industrial relationspractices for Gerace Construction. More than this, Helgerwas planned as an extension of the business activities ofGerace Construction. It was organized by Francis Geraceto operate nonunion 10 and to capture smaller constructionwork which Gerace Construction can no longer performprofitably.These policies have been pursued by Helger.The participation of Francis Gerace in determining the jobclassificationsand wage rates for Helger's employeesinsures the "non-union" character of its operations. Theauthority Francis Gerace effectivelyexercisesover the kindof business Helger solicits contains its activities within theplanned design of Francis Gerace. The nexus between thetwoCompanies is emphasized by Francis Gerace'stestimony that he does not permit Helger to compete withGerace Construction in order to minimize dissatisfactionamong the so-called management employees of GeraceConstruction, such as estimators, who are frightened by theprospect of possible transfer of work opportunity to Helger.An effort was made by Respondents to portray Helger asbeing independent of Gerace Construction principally byasserting that managerial authority is lodged in Sweebewho is not connected with Gerace Construction. However,while Sweebe may direct the day-to-day operations ofHelger he frequently consults with Wardin on such matters.Neither Sweebe nor Francis Gerace had the temerity totestify that Sweebe can initiate any important changes intheoperations of Helger without the concurrence of9N L.R.B. v Condenser Corporation of America,128 F 2d, 67, 71 (C.A3);N L R B v National Shoes, Inc,208 F 2d 130, 131 (C A 2).10 1 usethe term "non-union"here not todescribe orcharacterize anunlawful businesspractice but to refer to the policyofHelger of notFrancisGerace. Furthermore, Sweebe has worked forGerace Construction and for more than half the period oftime (as of the date of the hearing) that he purportedly wasdirecting the affairs of Helger he was being paid by GeraceConstruction. It would be unrealistic to believe that Sweebeconducts the activities of Helger independent of FrancisGerace, particularly as the bookkeeping and clerical workof Helger is performed free of charge by Helen Gerace whothus is able to maintain continuous scrutiny over the affairsofHelger for the benefit of her husband. The elementsadverted to above, including the fact that Helger wasorganized by Francis Gerace to extend the businessopportunities of Gerace Construction, the fact that FrancisGerace controls a majority of the shares of stock of Helger,and that he and Wardin, who are principals of GeraceConstruction, constitute two of the three directors of Helgerwho determine its employee and industrial relationspolicies, demonstrate that the relationship between Helgerand Gerace Construction is such that they function, to asubstantial degree, as a single enterprise and thereforeconstitute a single employer under the Act.Itdoes not necessarily follow that because GeraceConstruction and Helger constitute a single employer thatthe employees of Helger are accretions to the units ofGeraceConstruction'semployees represented by theCharging Parties. As the term is used here accretion refersto the expansion of an appropriate collective-bargainingunit.Where the expansion arises from hiring additionalemployees to work in the same premises and to do the samejobs along with the current employees of a particularemployer, the new employees are easily recognized asaccretions.However,there is no simple formula whichmechanically can be applied to determine an accretionissuewherethe employerenlarges hisoperations byacquiring additionalpremiseswhich are staffed with newlyhired personnel.Whether or not a particular operation constitutes anaccretion or a separate unit turns, of course, on theentire congeries of facts in each case.In determiningthat a newly established facility or operation is anaccretion to an existing unit,the Board has given weighttoa variety of factors, such as integration of theoperations;centralization of managerial and adminis-trative control; geographic proximity; similarity ofworking conditions,skills,and functions; commoncontrolover labor relations; collective-bargaininghistory; and interchangeability of employees. Obvious-ly, cases in which all of these, or only these, positiveaccretion factors are present are rare.For, the normalsituation presentsa variety ofelements,some militatingtoward and some against accretion,so that a balancingof factors is necessary.In addition,in some cases theBoard gives greater weight to some factors than toothers and,indeed,the presence or absence of aparticular factor may be crucial.iiThe application of the foregoing criteria is particularlydifficult in this case because of the nature of Respondents'entering into prehire agreements such as are permitted by Section 8(1) ofthe Act.itThe Great Atlantic and Pacific Tea Company (FamilySavingsCenter),140 NLRB 1011, 1021. GERACE CONSTRUCTION, INC.651businesses.Each job which a general contractor undertakesmay be distinct and separate from the preceding andsucceedingprojects.Except for an office, which is notessential fora small company, the place of business of ageneral contractor changes with the situs of his work.Materialand goods are not stocked but purchasedseparately for each project. Even the ownership of tools andequipmentcan be dispensed with-as is done byHelger-by rental arrangements.It is alsopossible for asmall contractor to operate with minimal capital-as doesHelger.Finally, it is not uncommon for a generalcontractor to hire almost an entirely new work force foreach new job. This latter characteristic impelled Congresstosanctionprehireagreements for the constructionindustry by adding Section 8(f) to the Act. Also, thesubsistingcollective-bargaining agreements to which Ge-race Construction is a party recognize the itinerant natureof employment in the industry by, among other things,having no seniority provisions. Thus, there is no require-ment underthese agreementsfor the contracting employerto lay off employees in accordance with seniority or to givepreference to former employees when staffing a new job.Nothing inthe agreementsprevents Gerace Constructionfrom hiring an entirely new complement of employees foreach new project. Yet the intent of the contracts-whichRespondents do not dispute-is that during the term of theagreementstheir provisions cover all work performed forGerace Construction within the defined appropriate unitsof employees. The collective-bargaining agreements withthe Charging Parties are for terms of between 2 and 3 years.The contracts would be meaningless if they do not apply tothe changing composition of the work forces as thecontractormoves from job to job. Respondents in theirbriefacknowledge the continuing applicability of theagreementsto each successive project of Gerace Construc-tion.Their positionin thisregard is only that "[t]here isabsolutely no evidence to show that Gerace ConstructionCompany, Inc. has lost any work due to the formation ofHelger Construction Company, Inc." But this does notdeterminethe accretion question in this case. GeraceConstruction's agreementswith the Unions are not limitedtoa particular volume of work but apply to all itswork-even if the amount should increase substantially.Likewise, the agreements are not confined to large,medium, or small projects-they apply to all the construc-tion jobs obtained by Gerace Construction. The law willnot countenance Gerace Construction avoiding its contrac-tual obligations to the Charging Parties merely by changingthe name or the style under which it conducts its affairs.Where necessary to effect justice, Courts will pierce the veilof business identity and upon finding that "the corporateforms [are] largely paper arrangements that do not reflectthebusiness realities," 12will treat separate corporateenterprisesas one. Helger was organized to do work whichGerace Construction was equipped to do, had done, andwhich its principal, Francis Gerace, wanted to do 13 and inorder that the Employer's obligations under the contractsbetween Gerace Construction and the Charging Partiescould be circumvented.Ihave found above that Helger and Gerace Constructionconstitute a single employer. During the first 5 months of itsbusiness activity, except for name, Helger was indistin-guishable from Gerace Construction. The management ofHelger worked for and was paid by Gerace Construction.Helger's first job, which it obtained in May 1970 before itsformal organization, was solicited on behalf of GeraceConstruction and would have been accepted by GeraceConstruction but for the fact that the Company was unableto guarantee completion of the job without work interrup-tion in consequence of the possibility that a strike mightdevelop if the then pending collective-bargaining negotia-tions were not resolved by the month's end. Also, Helgerhad no separate place of business or observable independ-ent identity.Unless corporate form is permitted toovercome business realities all work done by Helger prior toSeptember 1970 must be deemed to have been the work ofGerace Construction and the employees of Helger must bedeemed to be covered by the collective-bargainingagreements between Gerace Construction and the ChargingParties to the same extent as if the work had been doneunder the name and style of Gerace Construction. The fewchanges, summarized above, that have taken place sinceSeptember 1970 have effected only little alteration in therelationships between the two Companies. As the opera-tions of Helger effectively are extensions of the operationsof Gerace Construction, contrary to Respondents, I findthat the employees of Helger are accretions to thebargaining units of Gerace Construction and that Respon-dents have violated Section 8(a)(5) and (1) of the Act byrefusing to recognize the Charging Parties as suchrepresentatives and by failing to apply the terms of thesubsisting collective-bargaining agreements to the employ-ees of Helger.The Respondents are also accused in the complaint ofhaving violated Section 8(a)(3) of the Act as well as Section8(a)(5)and (1). Presumably the theory of the GeneralCounsel in support of the alleged violations of Section8(a)(3) is that the conduct of the Respondents in organizingHelger to embark upon nonunion construction work was"to discourage the union activities and adherence of theiremployees" (par. 24 of the complaint). There is no evidencethat Respondents were motivated by such purpose or thatHelger in hiring employees discriminated against membersof the Charging Parties. There is no direct evidence in therecord that Respondents sought "to destroy and dissipatethe majority status of the Charging Parties in relation to the[described] bargaining units" (par. 24 of the complaint).Whatever evidence there is in the record would tend toindicate the contrary. The testimony of Francis Gerace isthat the organization of Helger has resulted in nodiminution of work for Gerace Construction. No attemptwas made to prove that the formation of Helger deprivedany employees of Gerace Construction of any work theyotherwise would have had. The uncontradicted testimony12N L R B v Deena Arrware, Inc,361 U S 398, 403longer compete due to the competitive structure of the construction13Thus, in their brief Respondents stateindustry in the Saginaw Valley area. In effect, Helger ConstructionHelger Construction Company, inc was conceived and moldedCompany, inc. is an attempt to recapture a competitive position thatintoa viable organization to penetrate the area of light, generalGerace Construction Company, Inc. no longer heldconstructionwhereGerace Construction Company, Inc could no 652DECISIONSOF NATIONALLABOR RELATIONS BOARDof Francis Gerace is that the only construction work whichHelger has obtained were jobs that were foreclosed toGerace Construction because of its high labor costs or forother reasons unrelated to the existence of Helger. In twospecific instances, described in the record, namely, the DowChemical remodeling job and the Ford Press job, Geraceeither had been rejected as a bidder or was unable to meetthe conditions imposed by the owner. As none of theemployees of Gerace Construction were prejudiced eitheras to their earnings or work opportunities they certainlywere not the objects of Respondents' discrimination.Helger offered employment to applicants at rates less thanthose called for by the contracts between Gerace Construc-tion and the Charging Parties. I do not see that thisconstitutes discrimination against the persons who appliedfor employment with Helger. At most, it constitutes abreach of contract on the part of the Respondents.Furthermore, apart from whether or not any employeeswere the objects of discrimination, I find no adequate proofthat the Respondents' activities here complained of weremotivated by a desire "to discourage the union activitiesand adherence of their employees" (par. 24 of thecomplaint).14 Accordingly, I find no violation of Section8(a)(3) of the Act has been established.The complaint also alleges a violation of Section 8(a)(5)of the Act by reason of the fact that the Charging Partiesrequested the names, addresses, social security numbers,dates of hire, and rates of pay for the employees within theclassificationsrepresentedby them of both GeraceConstruction and Helger and that Respondents furnishedsuch information with respect to Gerace Construction butnot with respect to Helger. As the employees of Helgerconstitute accretions to the bargaining units of GeraceConstruction employees represented by the ChargingParties,therefusalsofRespondents to furnish therequested information, which patently is material andnecessary in order for the Charging Parties to dischargetheir representative obligations, were further failures on thepart of Respondents to bargain collectively with therepresentatives of their employees and constituted addi-tional violations of Section 8(a)(5) and (1) of the Act.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with Respondents' opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.14Specific evidence of antiunion motivation is notalways required toestablish a violation of Section 8(a)(3) of the Act SeeN LR B v GreatDane Trailers, Inc,388U S. 26,The Radio Officers' Union of theCommercialTelegraphersUnion,AFL v N L R B,347 U S 17, 45;RepublicAviationCorp v. N L R B,324 U S 793,CrownPetroleumCorporation vN L R B,430 F 2d 724, 727-728 (C A 5) Suchcases, however,presentexceptional circumstances as where the employer's conduct is inherentlydestructive of important employee rightsThereare no extraordinarycircumstances here which impell abrogation of the normal requirement ofproofof animus in order to sustain an alleged violation of Section 8(a)(3)V. THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall recommend that theycease and desist therefrom and that they take certain actiondesigned to effectuate the policies of the Act.Ihave found that Respondents unlawfully have refusedto recognize the Charging Parties as the representatives ofthe employees on the payroll of Helger who are included, asaccretions thereto, in the units of employees covered by therespective collective-bargaining agreements between theCharging Parties and Gerace Construction and alsounlawfully have failed to apply the terms of said collective-bargaining agreements to such employees. Accordingly, Ishall recommend that, upon the requests of the ChargingParties, Respondents shall recognize them as the respectiverepresentatives of the employees on the payroll of Helgerwho fall within the job classifications described by therespective collective-bargaining agreements between theCharging Parties and Gerace Construction. I shall furtherrecommend that Respondents, upon the request of theCharging Parties, shall apply the terms of their respectivecollective-bargaining agreements to the employees withinthe appropriate job classifications of Helger. It is myrecommendation that the effect of this RecommendedOrder shall operate prospectively from the date of theissuance of my decision herein insofar as it may requireRespondents to make any monetary adjustments to or onbehalf of employees on the payroll of Helger. The purposeof the remedial provisions of the Act is to correct andrectify unfair labor practices and to restore the "situation,as nearly as possible, to that which would have obtainedbut for the illegal [conduct ]" 16 but not to punish theRespondents.17 So far as the record shows no employee ofGerace Construction was in any way, directly or indirectly,injured by reason of the formation and operations ofHelger. There is no evidence that any employee of GeraceConstruction either lost wages or other earnings or theopportunity for work. The record shows that Helger paid itsemployees at rates less than those paid by GeraceConstruction. According to Francis Gerace, because of thisand because Helger was not required to observe thejurisdictional lines of the various crafts, Helger was in aposition to bid for and to obtain work in categories andareas foreclosed to Gerace Construction. It would befoolish for the Board to close its eyes to the realities of theoperations of the construction industry. The employeeswho accepted work with Helger knew that they wereaccepting work with a firm which was operating nonunion(in the sense described above). To give them backpaywould be to award to them a windfall and at the same timeto punish the Respondents. "Certainly, employees are notentitled by way of a Board remedy to payments of which15SeeNLRB v Acme Industrial Co,385U.S. 432, 435-436,Prudential Insurance Company of America v N.L R.B,412 F.2d 77 (C A 2),certdenied 396 U S 928,Standard Oil Company of California,WesternOperations Inc v N L R B,399 F.2d 639 (C.A 9).16Phelps Dodge Corp v N.L R B,313 U S. 177, 194.17Local 60,United Brotherhood of Carpenters and Joiners of America,AFL-CIO [Mechanical Handling Systems] v N LR.B.,365 U.S 651, 657;Consolidated Edison Company of New York, Inc v N.LR B,305 U.S. 197,235-236 GERACE CONSTRUCTION, INC.they were not deprived or which they would not reasonablyhave received absent the unfair labor practice." 18 In myopinion the purposes of the Act will be satisfied by thedirection that the Respondents hereafter shall recognize theCharging Parties as the representatives ofHelger'semployees and, upon request of the Charging Parties, applythe terms of the collective-bargaining agreements betweenthemselves and Gerace Construction to the employees ofHelger. I shall also recommend that, upon request of theCharging Parties,Respondents furnish them with allinformation relevant and useful to the discharge by theCharging Parties of their representative obligations.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By failing and refusing to recognize the ChargingParties asthe lawful representatives of the employees ofHelger fallingwithin the job classifications described intheir respective contracts with Gerace Construction and byfailing andrefusing to apply the terms of such contracts tosuch employees, Respondents unlawfully have refused to18New Orleans Board of Trade, Lid,152 NLRB 1258, 126519 In the event no exceptions are filedas provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,and recommended Order herein shall, as provided in653bargain collectivelywith the Charging Parties as therepresentativesof their employees and thereby haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.2.By failing and refusing to furnish the ChargingPartieswith information relevant and useful to thedischarge by the Charging Parties of their obligations as therepresentatives of employees of Respondents, Respondentsfurther have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.4.Respondents have not engaged in any violations ofSection 8(a)(3) of the Act as alleged in the consolidatedcomplaint herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 19[Recommended Order omitted from publication.]Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes